Citation Nr: 0118626	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  01-01 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable disability for arthralgia of the 
right knee, post-total right knee replacement, for the 
purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The veteran had active service from January 1943 to March 
1946.

This appeal is from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The appellant limited her claim 
to the issue of entitlement to accrued benefits.

The December 2000 statement of the case (SOC) reveals that 
the RO essentially limited the issue to basic entitlement to 
accrued benefits, finding there to be no entitlement for lack 
of evidence of the type required by regulation.  The RO did 
not reach the question of the extent of the late veteran's 
right knee disability.  Consistently, the Board will not 
reach the matter of rating the veteran's disability.

FINDINGS OF FACT

1.  In January 1999, the veteran filed an informal claim for 
increased rating of his service-connected arthralgia, right 
knee, reporting a knee replacement in 1996.

2.  The veteran died March 6, 1999, of myocardial infarction.

3.  In May 1999 the RO requested, and in June 1999 obtained, 
private medical records of the veteran's June 1997 right 
total right knee replacement as treatment of end-stage 
arthritis of the right knee.

4.  Evidence was not in the veteran's claims file at the date 
of his death that was essentially complete and of sufficient 
weight to establish the level of his right knee disability 
when substantiated by other evidence in the file at the date 
of death.


CONCLUSION OF LAW

The appellant is not entitled to increased (compensable) 
disability benefits on an accrued basis.  38 U.S.C.A. § 5121 
(West Supp. 2000); 38 C.F.R. § 3.1000(a), (d)(4) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In April 1946, VA granted service connection for traumatic 
arthritis of the right knee based on a service separation 
examination report of history of knee injury in a jeep 
accident in 1943.  Multiple subsequent x-ray studies found 
the knee normal, and, after a VA examiner found the right 
knee normal and diagnosed arthralgia in June 1948, VA changed 
the rating nomenclature to arthralgia and reduced the rating 
to zero percent (noncompensable).  There is no further 
documentation in the veteran's VA claims file relating to the 
veteran's right knee until January 1999.

On January 14, 1999, the RO received the veteran's claim for 
an increased rating for the right knee.  He reported 
treatment beginning in 1993 and that he had knee replacement 
in 1996 [sic] by Dr. Hefley.  He also submitted a signed 
authorization for release of information, stating the dates 
and locations of treatment.

In letters dated May 18, 1999, the RO requested the veteran 
to submit evidence in support of his claim and asked Dr. 
Hefley to furnish evidence of medical treatment of the 
veteran.  On June 7, 1999, the RO received medical records 
from Dr. Hefley dating from July 1994 to July 1997 showing 
treatment for arthritis of the right knee, including total 
right knee replacement for end-stage osteoarthritis in June 
1997.

In February 2000, the appellant filed a VA form used to apply 
for several VA benefits for veterans' survivors, reporting 
that the veteran had died March 6, 1999.  She indicated the 
form was to apply only for accrued benefits.  In June 2000, 
the RO requested the appellant to provide a copy of the 
veteran's death certificate which was received that same 
month.

The RO disallowed the appellant's claim in August 2000 for 
lack of sufficient evidence in the veteran's claims file at 
the date of his death of entitlement to an increased rating 
for the right knee disability.  The RO notified the appellant 
of the rating decision by letter of August 2000, enclosing a 
copy of the rating decision.  In December 2000, the RO 
provided the appellant a statement of the case (SOC) in 
response to her notice of disagreement with the denial of the 
claim.  The SOC included notice of the statute and regulation 
based upon which VA had denied her claim.

In her substantive appeal of February 2001, the appellant 
referred to the SOC.  She asserted, in essence, that the 
veteran informed VA of his right knee replacement and that VA 
knew or should have known that evidence of a knee replacement 
(prosthesis) for a service-connected knee would immediately 
entitle him to a one-year temporary total rating.  She noted 
that VA did not request medical evidence from Dr. Hefley 
until May 18, 1999; in the meantime, the veteran died.  She 
argued that although the medical report from Dr. Hefley was 
not in VA's "constructive custody" at time of death, the 
evidence was identified and available, and would have been of 
record prior to the veteran's death had VA requested it 
immediately.  She asserted that VA should grant her claim for 
that reason.



II.  Analysis

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), [hereinafter VCAA of 2000] prescribed VA's duties to 
notify claimants for VA benefits of forms and information 
necessary to submit to complete and support their claims; to 
provide necessary forms; and to assist in the development of 
evidence.  No forms are outstanding in the instant case.  The 
VA rating decision and the SOC notified the appellant of the 
evidence necessary to substantiate her claim.  Her 
substantive appeal demonstrated her familiarity with the 
crucial element of her claim, evidence of record at the time 
of the veteran's death.  Moreover, there is no indication 
that other evidence was necessary to resolve the claim, the 
nature of the dispute being essentially legal.  VA has no 
outstanding duty in this case pursuant to the VCAA of 2000.

Upon the death of the veteran, periodic monetary benefits 
(other than insurance and servicemen's indemnity) under laws 
administered by VA to which he was entitled at the time of 
his death under existing ratings or decision, or those based 
on evidence in the file at the date of death (hereinafter 
referred to as "accrued benefits"), and due and unpaid for 
a period not to exceed two years prior to the last date of 
entitlement as provided in 38 C.F.R. 3.500(g), may be paid to 
a surviving spouse.  38 U.S.C.A. § 5121 (West Supp. 2000); 
38 C.F.R. § 3.1000(a) (2000).

[E]vidence in the file at date of death, 
as used in [38 C.F.R. § 3.1000(a)] 
subsection (a), will be considered to 
have been met when there is on file at 
the date of the veteran's death:  (i) 
. . . evidence, including uncertified 
statements, which is essentially complete 
and of such weight as to establish . . . 
degree of disability for disease or 
injury when substantiated by other 
evidence in file at date of death . . ..

38 C.F.R. § 3.1000(d)(4) (2000).

The medical evidence from Dr. Hefley was not in the claims 
file on the date of the veteran's death.  The evidence 
pertinent to the level of the veteran's right knee disability 
actually in the claims file on the date of his death 
comprised his statement, the authorization for release of 
information, and material filed before September 1948.  The 
regulation on its face requires at least two items of 
evidence, (1) evidence of such weight as to establish the 
degree of disability, and (2) other evidence in the file at 
date of death.  Id.  Even if the veteran's January 1999 
statement alone were of sufficient weight to rate his 
increased rating claim, nothing else in the file at the date 
of his death substantiates it.  The authorization for release 
of information conveys no information about the condition of 
the veteran's right knee that is not in the statement.

Certain evidence placed in the veteran's claims file after 
his death may be deemed "in file at date of death."  
Zevalkink v. Brown, 6 Vet. App. 483, 490-492 (1994), citing 
Hayes v. Brown, 4 Vet. App. 353, 160-61 (1993).  In Hayes, 
the United States Court of Appeals for Veterans Claims (then 
the United States Court of Veterans Appeals) (Court) found 
that paragraphs 5.25(a) and 27.08 of the VA Claims 
Adjudication Manual, M21-1, were substantive, with the force 
of law because the affected a substantive right to accrued 
benefits.  Hayes, 4 Vet. App. at 160, citing Fugere v. 
Derwinski, 1 Vet. App. 103, 107 (1990).  The former of these 
was subsequently amended and its successor provision 
rescinded in August 1996.  The latter manual provision was 
revised in a manner not pertinent to this claim in December 
1999.

Specifically, the former cited manual provisions allowed 
service department records; reports of VA hospitalization; 
reports of treatment of examinations in VA medical centers 
including those in outpatient treatment folders; reports of 
hospitalization, treatment or examinations authorized by VA; 
and reports of autopsy made by VA on the date of death to be 
deemed "in the file at date of death."  VA Manual M21-1,  
5.25(a).  Subsequent to the Hayes decision, VA amended the 
manual to provide that "non-VA hospital reports are deemed 
'in file' at death whenever they are found adequate for 
rating purposes under section 3.327(b)(1)."  M21-1, Part VI, 
Change 34 (May 8, 1995).  VA rescinded this provision with 
M21-1, Part VI, Change 51 (Aug. 16, 1996), without 
substitution of similar provision.  See generally VA Manual 
M21-1, Part VI, Chap. 5 (Mar. 21, 2000).  The successor 
provision includes as "in file" at the date of the 
veteran's death, even if not reduced to writing or physically 
placed in the claims file until after death, the following:  
service department records; reports of VA hospitalizations; 
reports of hospitalization, treatment or examinations 
authorized by VA; and reports of autopsy made by VA on the 
date of death.  VA Manual M21-1, Part VI,  5.06 c (Mar. 21. 
2001).  The current provision does not refer to any other 
regulation to provide that non-VA medical records may be 
construed or otherwise treated as VA records for within the 
meaning of 38 C.F.R. § 3.1000(d)(4).

In Hayes, 4 Vet. App. at 160-61, the Court did not discuss in 
detail the other VA manual provision noted above, i.e., VA 
Manual M21-1, 27.08.  The Court merely noted that it 
provided for a claimant for accrued benefits to submit 
evidence after the date of the veteran's death to confirm 
certain types of prima facie evidence that was in the claims 
file at the date of the veteran's death and that the Board 
should determine whether and how it had substantive effect 
should its application be necessary on further adjudication 
of the Hayes case.  Id. at 161.

VA Manual M21-1, Part IV,  27.08, "Evidence in File 
(38 C.F.R. § 3.1000(d)(4)," pertains to evidence 
establishing the relationship and other factors affecting 
entitlement to accrued benefits.  Examples given of evidence 
that may enter the claims file after the veteran's death are 
documents to confirm prima facie evidence of spousal 
relationship or income.

The appellant's claim must be decided based on law and 
regulation in effect at the time the veteran filed his claim, 
or on changes to the law favorable to her claim made while 
her claim has been pending.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The Board is otherwise bound to current laws and 
regulations governing VA benefits, 38 U.S.C.A. § 7104(c) 
(West 1991), and cannot base a legal decision on repealed 
laws or regulations or on rescinded manual provisions that 
may have had the force of law when in effect.  No provisions 
of the VA Claims Adjudication Manual, M21-1, applicable to 
her claim permit the medical evidence that entered the VA 
record in June 1999 to be deemed in the file at the time of 
the veterans death.

The appellant makes a strong argument that appears to touch 
on a point of fundamental fairness, that evidence sufficient 
to establish her entitlement would have been in the claims 
folder in time had VA acted faster.  She asserts that the 
doctrine of constructive possession should suffice to enable 
VA to treat the medical evidence received and entered in the 
claims file after the veterans death as constructively in the 
claims file before the veteran's death.

For the purpose of adjudicating claims for VA benefits, 
records that are in VA's control and may reasonably be 
expected to be before agency decision-makers are 
constructively before agency decision-makers.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The essence of the Bell 
ruling is VA control over the pertinent records.  Such 
control can arguably be imputed at least to certain 
government records maintained by other agencies, as the 
inclusion of service department records in the VA Manual list 
shows.  VA Manual M21-1, Part VI,  5.06c (Mar. 21, 2001).  
Such control over private medical records does not exist 
before they are actually in VA possession.  Even though Dr. 
Hefley responded in about three weeks, he was not compelled 
to respond quickly enough for the records to have been in VA 
possession prior to the veteran's death, there was 
insufficient control over those records prior to VA's actual 
possession for the Board to extend constructive possession to 
them.

The appellant's argument about the results of VA's delay in 
action is essentially an equitable argument: it is unfair 
that VA delay resulted in acquisition of dispositive evidence 
too late.  The Board of Veterans' Appeals lacks the authority 
to provide equitable relief.  The Secretary of Veterans 
Affairs is authorized by law to provide equitable relief when 
he determines that VA benefits have been denied because of 
administrative error on the part of the Federal Government or 
any of its employees.  38 U.S.C.A. § 503(a) (West1991).


ORDER

Entitlement to a compensable disability for arthralgia of the 
right knee, post-total right knee replacement, for the 
purpose of accrued benefits is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

